Title: From Tench Tilghman to Timothy Pickering, 5 January 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 5th January 1781.
                        
                        The speedy removal of the Flour from Ringwood, independant of the want of it at West point, is become the
                            more necessary, as the Jersey troops have marched from Pompton to Morris town and thereby left the Magazine at Ringwood
                            much exposed. Under the circumstances His Excellency desires you to apply to the Magistrates for an additional impress of
                            Waggons, and to make every exertion to bring forward that Flour, which seems our principal dependance at present—The Garrison yesterday were upon half allowance of Flour, whether they have any to day, or whether any will come
                            down the River I cannot say—some Gentlemen who came from Ringwood a day or two ago say there were 1000 Barrels of
                            Flour there, but as the Commissary only returns between four and five hundred, I imagine they were mistaken. I am
                            &c.
                        
                            T. Tilghman
                        
                    